Exhibit 10.4

CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION. INFORMATION THAT
WAS OMITTED IN THE EDGAR VERSION HAS BEEN NOTED IN THIS DOCUMENT WITH A
PLACEHOLDER IDENTIFIED BY THE MARK “[***].”

 

LOGO [g788448xbrl_st001.jpg]

SUBCONTRACT AGREEMENT P010022290 Modification 21

 

SUBCONTRACTOR:

 

Pfenex Inc.

10790 Roselle Street, San Diego, CA

92121

  SUBCONTRACT #:   P010022290   MODIFICATION #:   21   DPAS RATING:   Not Rated
  TYPE:   FIRM FIXED PRICE   COMMERCIAL ITEMS (GOVERNMENT)

Period of Performance:

 

Sep 11, 2009 thru Sep 21, 2014

 

•    Modification Value:          -$43,761.80

  TOTAL FUNDED:     $7,393,400.46   Ceiling VALUE:             $8,408,923.75

The purpose of this modification is to change the statement of work to remove
some of the original requirements (descope) and add Stage 5A which incorporates
additional purification efforts.

Effective date of this modification is September 12, 2014.

As a result of this modification, the total ceiling value amount remains
$8,408,923.75. The total funded amount is decreased FROM $7,437,162.26 TO
$7,393,400.46.

Statement of Work entitled “Evaluation of Rh5 Malaria Antigen Expression in
Pfēnex Expression Technology™ and Process Manufacturing Malaria Vaccine
Production and Support Services” and dated August 29, 2014 is herein
incorporated into and made part of Subcontract No. P010022290 and is attachment
1 to this modification 21.

1.0 PRICE is modified to read as follows: The total not-to-exceed Ceiling Value
of Subcontract No. P010022290 is $8,408,923.75 including profit. This
subcontract is incrementally funded for work to be performed through
September 21, 2014. The total FUNDING of Subcontract No.P010022290 is
$7,393,400.46, including profit.

 

DE-SCOPED

             

Stage

  Original Price     De-scoped Price     % Complete of Original
Price   Stage 5   $ [***]        N/A        100 %  Stage 6   $ [***]      $
[***]        50 %  Stage 7   $ [***]      $ [***]        61.4 %     
  Total Price
De-Scoped   
     $ [***]     

 

CHANGE ADDING 5A

         

Stage

  Price       De-scoped total    $ [***]      CREDIT Stage 5A total    $ [***]
     LESS ADDITIONAL 5A Total Price Change
this mod #21   -$   43,761.80     

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

 

Pfenex P010022290 Mod 19

     Page 1 of 2   



--------------------------------------------------------------------------------

LOGO [g788448xbrl_st002.jpg]

 

17.0 ORDER OF PRECEDENCE – is modified to read as follows:

The documents listed below are hereby incorporated by reference. In the event of
an inconsistency or conflict between or among the provisions of this
Subcontract, the inconsistency shall be resolved by giving precedence in the
following order:

 

  1. Attachment I: Statement of Work and Schedule dated August 29, Mod 21.

 

  2. Statements of Work and Schedules as follows:

Modifications -19 dated 5/20/2013, 15 dated 5/4/12, 14 dated 6/22/12, 13 dated
6/15/12, 12 dated 2/6/12, 6 dated 6/1/11, 5 dated 1/1/11, 4 dated 11/15/10, 2
dated 5/4/10 and original dated 5/11/11 respectively.

 

  3. Schedule A: Specific Terms and Conditions Form 9-932-072 (Rev. 9/25/06).

 

  4. Schedule B: U.S. Government Terms and Conditions, Part III – FAR Clauses
Form 9-932-082 (Rev. 07/25/07).

 

  5. Attachment C: (Enclosure 2; (Rev. 4/2009) Property Administration
Requirements For Subcontractors With An Adequate System Or Requisite Internal
Controls.

All other Subcontract terms and conditions remain unchanged.

In witness whereof, the duly authorized representatives of Buyer and Seller have
executed this Subcontract Modification on the dates shown.

 

PFENEX INC.     SCIENCE APPLICATIONS INTERNATIONAL CORPORATION /s/ Patrick Lucy
    /s/ Carol Frishman

 

(Signature)

   

 

(Signature)

Name:    Patrick Lucy   date 9/15/14     Name:    Carol Frishman   date 9/15/14

 

   

 

(Type or Print)     (Type or Print)

Title:

   Vice President of Business Development       Title:   
Subcontracts Administrator

 

   

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

 

Pfenex P010022290 Mod 19

     Page 2 of 2   